Citation Nr: 0206650	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for asbestosis, hypertension and a bilateral 
hearing loss.  


FINDINGS OF FACT

1.  The veteran does not currently have asbestosis.

2.  Hypertension was initially documented many years after 
service, and there is no medical evidence to link it to 
service.

3.  A bilateral hearing loss was first shown many years 
following the veteran's discharge from service, and there is 
no medical evidence to relate it to the veteran's period of 
active duty.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).

2.  Hypertension was not incurred in or aggravated by active 
service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).

3.  A bilateral hearing loss was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The VA has met its duty to notify and assist in the veteran's 
case.  The veteran has not indicated he is in receipt of any 
private medical treatment, and the veteran's VA medical 
treatment records have been obtained.  It is noted that 
logbooks of ships upon which the veteran served are not of 
record.  In this decision, however, it is conceded that the 
veteran was subjected to acoustic trauma in service, and that 
the record, as it stands, suggests the veteran was exposed to 
asbestos in service.  Information in the ship's logbooks 
would only serve to confirm these facts already established 
of record.  Further, it has not been asserted that any ship's 
logbooks reference medical findings relative to elevated 
blood pressure readings in service.  As the facts of the 
veteran's exposure to asbestos and acoustic trauma in service 
are not in dispute, and such logbooks have not been 
identified as evidence of hypertension in service, no 
practical purpose would be served by delaying adjudication of 
the appeal to obtain such logbooks.  In view of the 
foregoing, the Board finds that "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim" as contemplated in 38 U.S.C. § 5103A(a)(1)(2).  
Hence, the veteran is not adversely impacted by the Board's 
adjudication at this time.

The record discloses that the August and November 1999 rating 
decisions provided the veteran with the reasons and bases for 
the denial of the veteran's claims for service connection for 
asbestosis, hypertension and bilateral hearing loss.  The 
January 2000 statement of the case and the September 2000 and 
July 2001 supplemental statements of the case provided the 
veteran with the applicable criteria for a grant of service 
connection.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

In a document dated and received in February 2000, the 
veteran appears to request a hearing before a traveling 
Member of the Board at the local RO.  The record documents 
that concurrent with submission of the request, the veteran's 
representative clarified that the veteran requested a hearing 
before a RO hearing officer.  Such hearing was held.

Factual background

The service medical records are unavailable, presumably 
having been destroyed in a fire in a records center.  

VA medical records dated from 1994 to 2000 have been 
associated with the claims folder.  Audiological tests were 
administered in July 1994.  At that time, the veteran related 
that he had been having hearing problems for at least seven 
to ten years.  He reported noise exposure in construction and 
carpentry for 25 years.  It was indicated that in the 
military, he had "no direct noise."  The test disclosed 
that the hearing threshold levels in decibels in the right 
ear were 10, 0, 55, 60 and 70 at 500, 1000, 2,000, 3,000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
5, 0, 50, 50 and 60.  Following the tests, it was concluded 
that the veteran had a bilaterally symmetrical high frequency 
sensorineural hearing loss, sloping from normal to moderate 
in degree.  It was also stated that the data were consistent 
with noise exposure.

The veteran was seen in the pulmonary clinic in April 1998.  
Blood pressure was 153/82.  A CT scan of the chest revealed 
no parenchymal abnormalities, but there were pleural plaques.  
It was assessed that the veteran had a questionable left 
upper lobe density on chest X-ray study, but that the CT scan 
showed a few pleural plaques that were most likely related to 
asbestos exposure.  The impression in October 1998, including 
following chest X-ray examination, was that the veteran had 
asbestos pleural plaques, but no evidence of asbestosis, lung 
cancer or mesothelioma.  In April 1999, his blood pressure 
was 182/113.  The assessments included hypertension.

Additional VA outpatient treatment records show that the 
veteran was afforded a pulmonary function study in April 
2000.  The impressions were that the veteran had severe 
dyspnea, primarily cardiac in etiology; moderate chronic 
obstructive pulmonary disease; he did not have asbestosis 
(interstitial lung disease associated with asbestos), as his 
chest CT did not show increased interstitial markings and his 
diffusing capacity was preserved; and that he had benign 
asbestos pleural plaques that were merely a marker for 
asbestos exposure and were not causative of his symptoms.  

In a statement dated in October 2000, a VA physician related 
that he had evaluated the veteran in the pulmonary clinic.  
He noted that the veteran had a history of asbestos exposure 
and evidence of pleural plaques on chest X-ray study that 
would support his exposure history.

The veteran was seen in a VA outpatient treatment clinic in 
April 2001.  It was noted that he had a history of asbestos 
exposure but not asbestosis.  It was further stated that he 
had evidence of plaques on imaging studies, but he did not 
have evidence of pulmonary fibrosis.  Following an 
examination, the impressions were asbestos exposure with 
pleural plaques, without evidence of asbestosis.  


Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any service medical records 
that might be available, but these efforts were unsuccessful.  
In this regard, it is noted that the RO requested that the 
National Personnel Records Center provide the service medical 
records, as well as any records from the Surgeon General's 
office.  However, the response received from the National 
Personnel Records Center was that the veteran's service 
medical records were fire related and that the records were 
not available.  The Board points out that it requested that 
the veteran furnish any service medical records in his 
possession or any other documentation that he was exposed to 
asbestos, experienced acoustic trauma or had hypertension 
during service, but he has not provided any such records.  
Accordingly, another attempt to procure the service medical 
records is not necessary.

The veteran asserts, including at the April 2000 RO hearing, 
that service connection is warranted for asbestosis.  He 
claims that he was exposed to asbestos while in service.  The 
Board acknowledges that there are some findings in the record 
suggesting that the veteran was exposed to asbestos.  The 
fact remains, however, that he does not have asbestosis.  In 
this regard, the Board observes that this conclusion was 
confirmed on the April 2000 pulmonary function study.  Most 
recently, when he was seen in April 2001, it was noted that 
the veteran had a history of asbestos exposure, but that he 
did not have asbestosis.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board concludes that the medical 
findings in this case to the effect that the veteran does not 
have asbestosis are of greater probative value than the 
veteran's allegations that he does.  Accordingly, the weight 
of the evidence is against the claim for service connection 
for asbestosis. 

The Board concedes that the medical evidence demonstrates 
that the veteran currently has a bilateral hearing loss 
disability and hypertension.  He asserts, including at the 
April 2000 RO hearing, that he was subjected to acoustic 
trauma while in service.  Even if conceded, the Board points 
out that there is no indication in the record that the 
veteran sought treatment for hearing loss or hypertension for 
many years following his discharge from service.  In this 
regard, it is noted that in a statement dated in March 1999, 
the veteran related that he had only been treated by the VA 
beginning in 1994.  Thus, the evidence reflects no complaints 
or treatment for bilateral hearing loss or hypertension for 
approximately 36 years following the veteran's discharge from 
service.  Indeed, at the time of the audiometric tests in 
July 1994, the veteran indicated that he had experienced 
hearing problems for seven to ten years.  In light of the 
fact that there is no indication of bilateral hearing loss or 
hypertension for so many years following service, and there 
is no clinical evidence linking current disability to 
service, the Board finds that the weight of the evidence is 
against the claims for service connection for these 
disabilities.  


ORDER

Service connection for asbestosis, hypertension or bilateral 
hearing loss is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

